383 Mich. 707 (1969)
179 N.W.2d 19
O'BRIEN
v.
CITY OF DETROIT ELECTION COMMISSION
Docket No. 52,556.
Supreme Court of Michigan.
Decided August 19, 1969.
Opinion filed July 28, 1970.
A.R. DeBiasi and M. John Shamo, for plaintiff.
Robert Reese, Corporation Counsel, and Robert D. McClear and David S. DeWitt, Assistants Corporation Counsel, for defendants.
*708 Amicus Curiae: Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Russell A. Searl, Assistant Attorney General.
PER CURIAM:
In this case, plaintiff filed an emergency motion for leave to appeal to this Court prior to disposition by the Court of Appeals. The motion was granted. This Court, on its own motion, reversed the judgment of the Wayne County Circuit Court dismissing plaintiff's action and remanded the case to the trial court to enter a judgment of mandamus.
In the case of Richardson v. Secretary of State (1968), 381 Mich. 304, this Court gave consideration to the eligibility of a legislator to receive appointment or election to another public office during the period of his term in the legislature. Following the reasoning of Richardson, this Court concluded that a state legislator is ineligible for the office of Detroit city treasurer as being a state office within the meaning of the constitutional provision.[*] See Attorney General, ex rel. Moreland, v. Common Council of City of Detroit (1897), 112 Mich. 145, pp 166-168. The city treasurer is the collector of school taxes. The public schools are state agencies. See Public Schools of the City of Battle Creek v. Kennedy (1929), 245 Mich. 585, 587 (and cases cited therein).
T.E. BRENNAN, C.J., and DETHMERS, KELLY, T.M. KAVANAGH, ADAMS, and T.G. KAVANAGH, JJ., concurred.
BLACK, J., did not sit in this case.
NOTES
[*]  Const 1963, art 4, § 9.  REPORTER.